EVERETT, Chief Judge
(dissenting):
I agree fully with the general rules of law which the majority opinion lucidly expounds. However, I am at odds with the manner of their application to the specific facts of the case at bar.
Appellant was convicted of a conspiracy to sell marihuana and of two sales of the drug. Since he had not been present when the sales were negotiated, his Criminal liability for those sales is vicarious and is based on the responsibility that one co-conspirator has for crimes committed by another co-conspirator in furtherance of the conspiracy.
Thus, the basic question is whether appellant was prejudiced in some way with respect to the findings on the conspiracy charge. In that regard, the only relevant evidence was appellant’s comment when he walked into the room where Johnson was selling marihuana. The dependence of the prosecution’s case on Gaeta’s remark was acknowledged by trial counsel in his argument when he said:
[W]e wouldn’t be sitting here today had the accused been silent when he walked in because the Government would have no evidence whatsoever of any criminal activity on his part.
It seems only fair to characterize the Government’s case here as weak, since it depended on a single remark by appellant. As to that remark, the testimony at trial of Special Agent Hite, the government witness, differed from his own investigation report; and appellant and a corroborating defense witness testified that, upon entering the room, Gaeta had only made the non-incriminating comment that “somebody is making a lot of money here.” Furthermore, even accepting the least favorable version of Gaeta’s remark, it certainly was not a confession to participation in a conspiracy.
Although Gaeta’s comment was an admission by him, paragraph 140 a (5) of the Manual for Courts-Martial, United States, 1969 (Revised edition), which was in effect when the case was tried, states the
general rule that a confession or admission of the accused cannot be considered as evidence against him on the question of guilt or innocence unless independent evidence, either direct or circumstantial, has been introduced which corroborates the essential facts sufficiently to justify an inference of their truth.[1]
Accord Mil.R.Evid. 304(g). While paragraph 140 a (5) contains an exception for “statements made prior to or contemporaneously with the act,” it is hard to fit appellant’s remark within that exception, for there was no “act” to which Gaeta’s comment was related. In short, as I read the Manual, there is a real question as to whether appellant could properly be convicted of conspiracy on the basis of a single remark without some “independent evidence, either direct or circumstantial,” that the conspiracy existed..
There was plenty of “independent evidence” that marihuana was sold by Johnson to Belanger. However, there was no “independent evidence” that Johnson made these sales pursuant to a conspiracy with anyone. Indeed, the closest thing to “independent evidence” of the conspiracy is the very evidence which the majority opinion properly labels inadmissible hearsay. Since the Government’s failure to introduce any evidence of a conspiracy between Johnson and Gaeta, other than a single remark by appellant, left it with a case which, at best, was weak and probably was not even legally sufficient to establish a conspiracy, I cannot subscribe to the majority’s conclusion that reception of the inadmissible hearsay evi*393dence did not prejudice appellant as to the conspiracy charge. Likewise, he was prejudiced as to the substantive charges of sale, since the findings of guilty on those charges depended completely on the conspiracy findings.
The majority’s conclusion that the reception of the inadmissible hearsay was not prejudicial is even harder to accept in view of the evidence of uncharged misconduct that was received over defense objection. I will not contest the majority’s view that appellant’s invitation to smoke hashish was admissible to rebut any issue raised by the defense — although I am unsure what issue this evidence tended to rebut in this case. However, the possibility of misuse of such evidence by the court members is obvious. That being so, there is an even greater likelihood that reception of the inadmissible hearsay was prejudicial, since, in conjunction with the evidence of uncharged misconduct, it would tend to persuade the court members that appellant was a “bad man” and for that reason should be found guilty as charged.
In sum, the Government’s proof was unusually weak and it included evidence of uncharged misconduct, which creates a special danger of prejudice. Consequently, the reception in evidence of inadmissible hearsay was particularly damaging here, even though it might not have been if the Government had offered a stronger case.
Accordingly, I would set aside the findings of guilty and dismiss all charges and specifications.

. The requirement of corroboration under paragraph 140 a of the 1951 Manual was even more stringent.